Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 1 of 14 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

                                              IN ADMIRALTY

 ------------------------------------------------------------X
 NEW ENGLAND BOATWORKS, INC. and
 SHM NEB, LLC d/b/a SAFE HARBOR NEW
 ENGLAND BOATWORKS
                                                                 C.A. No.: 1:20-cv-_____________
                                    Plaintiffs,

         -against-

 AURORA, a 2008 67-foot Uniesse Marine SRL
 motor yacht (Official # 1209706), its engines,
 generators, electronics, tackle, tender,
 furnishings, contents, storage containers,
 bunkers, appurtenances, etc., in rem;
 YACHTING REVOLUTION, LTD., in
 personam; and MARC TRACHTENBERG, in
 personam,

                                     Defendants.
 ------------------------------------------------------------X

                                         VERIFIED COMPLAINT

        Plaintiffs NEW ENGLAND BOAT WORKS, INC. and SHM NEB, LLC d/b/a Safe

Harbor New England Boatworks, by and through their undersigned counsel, hereby file

this Verified Complaint against AURORA, a 2008 67-foot Uniesse Marine SRL motor

yacht (Official # 1209706), its engines, generators, electronics, tackle, tender,

furnishings, contents, storage containers, bunkers, appurtenances, etc., in rem,

(collectively "Vessel"); YACHTING REVOLUTION, LTD., in personam; and MARC

TRACHTENBERG, in personam, alleging in support thereof as follows:
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 2 of 14 PageID #: 2




                                     INTRODUCTION

1.        This lawsuit is brought by marina interests that provided (and continue to

provide) services, supplies and storage to a luxury motor yacht. Despite demanding

payment, the marina interests' invoices remain outstanding and charges continue to

accrue.

2.        Among other things, this lawsuit seeks to foreclose a maritime lien in

accordance with Rule C of the Supplemental Rules for certain admiralty and maritime

claims and the Rules of the United States District Court for the District of Rhode Island.

                                JURISDICTION & VENUE

3.        This is a case within the Court’s admiralty and maritime jurisdiction pursuant

to 28 U.S.C. § 1331 and 28 U.S.C. § 1333 and 46 U.S.C. § 31301 et seq., and is an

admiralty or maritime action within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims.

4.        The Court has federal question jurisdiction over the federal statutory maritime

foreclosure claim against the Defendants pursuant to Title 46 U.S.C. § 31342(a) of the

Commercial Instruments and Maritime Liens Act.

5.        To the extent this Court is required to make a declaratory judgment

concerning the priority of competing maritime and non-maritime liens, the Court has

subject matter jurisdiction to do so under Title 28 U.S.C. §§ 2201 and 2202; Title 46

U.S.C. § 31301 et. seq.; and Title 28 U.S.C. § 1333.

6.        The Court has supplemental jurisdiction pursuant to Title 28 U.S.C. § 1367

over claims that do not fall within the Court’s federal question or admiralty jurisdiction.




                                              2
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 3 of 14 PageID #: 3




7.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) - (3) as well as under the

special venue considerations applicable to admiralty actions because the Vessel is

located in Newport County, Rhode Island; the services, supplies and storage were

provided (and are continuing to be provided) to the Defendants in Newport County,

Rhode Island and most of the witnesses are located within the Court's jurisdiction.

                                        PARTIES

8.        Plaintiff New England Boatworks, Inc. is a business entity organized and

existing under the laws of the State of Rhode Island with its principal place of business

located at One Lagoon Road, Portsmouth, RI 02871.

9.        Plaintiff SHM NEB, LLC d/b/a Safe Harbor New England Boatworks is a

business entity organized and existing under the laws of the State of Delaware and with

its principal place of business located in Dallas County, Texas.

10.       At all times material hereto, Plaintiffs were registered to do business in the

State of Rhode Island.

11.       In or around 2019, Plaintiff SHM NEB, LLC d/b/a Safe Harbor New England

Boatworks, Inc. purchased the assets of Plaintiff New England Boatworks, Inc.

(collectively "SHM") such that each Plaintiff possesses an interest in the claims against

the in personam Defendants (in varying amounts) and a maritime lien as against the in

rem Defendant (in varying amounts).

12.       SHM operates a vessel repair, storage and marina facility in Portsmouth,

Newport County, Rhode Island.




                                            3
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 4 of 14 PageID #: 4




13.          In rem Defendant AURORA is an approximately 67' motor yacht of fiberglass

construction manufactured by Uniesse Marine SRL in Italy in 2008 (hereinafter

"Vessel").

14.          The Vessel is currently located and will be located, during the pendency of

process herein, within the District of Rhode Island and within the jurisdiction of the

Court.




                 Image # 1 depicting Vessel at SHM's Portsmouth, RI facility

15.          Some of the Vessel's appurtenances are stored under and around the Vessel

as well as in a ZIM shipping container believed to bear # ZCSU 238441 which container

is located at SHM's Portsmouth, Rhode Island facility and SHM includes the contents

stored under and around the Vessel as well as the contents of the shipping container as

part of the term "Vessel".

16.          In personam Defendant Yachting Revolution, Ltd. is identified as the owner

on the Vessel’s Abstract of Title, attached as Exhibit “A.”



                                              4
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 5 of 14 PageID #: 5




17.           Upon information and belief, Defendant Yachting Revolution, Ltd. was

incorporated under the laws of the State of New York, but its incorporation status is

listed as "inactive" as of September 11, 2008.

18.           Upon information and belief, at all times material hereto, Defendant Marc

Trachtenberg is the owner and/or beneficial owner of the Vessel.

19.           Upon information and belief, at all times material hereto, Defendant Marc

Trachtenberg operated, managed, maintained, controlled, funded, contracted and

otherwise acted with respect to the Vessel and the services and supplies provided by

Plaintiffs.

20.           Upon information and belief, Defendant Yachting Revolution, Ltd. was the

alter ego of Defendant Marc Trachtenberg and at all times material hereto, Defendant

Marc Trachtenberg completely controlled, dominated, managed and operated

Defendant Yachting Revolution, Ltd. to suit his convenience such that an adherence to

the fiction of there being a separate entity would sanction a fraud or promote an

injustice.

21.           The facts including the hiring and payment for services, supplies and storage

support the exercise of personal jurisdiction over the in personam Defendants.

                         FACTS COMMON TO ALL ALLEGATIONS

22.           In or around December, 2014 the Vessel was delivered to SHM's Portsmouth,

Rhode Island facility.

23.           SHM provided services and supplies to the Vessel including, but not limited

to, dockage, storage, maintenance and other services all at its facility in Portsmouth,

Rhode Island on the orders of the Vessel's owner(s) and/or persons authorized by the




                                               5
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 6 of 14 PageID #: 6




owner(s) and/or by persons presumed to have authority to procure necessaries under

46 U.S.C. § 31341.

24.       As near as can now be calculated, there is an outstanding balance due SHM

in the amount of $316,905 (plus interest in the sum of $78,085) with Plaintiff New

England Boatworks, Inc. asserting a claim (as near as can now be calculated in the sum

of $266,448) and Plaintiff SHM NEB, LLC d/b/a Safe Harbor New England Boatworks

asserting a claim (as near as can now be calculated in the sum of $50,457).

25.       SHM's most recent statement of account ("Statement") showing the

outstanding balance due for the supplies and services provided to the Vessel is

attached hereto as Exhibit "B".

26.       SHM demanded payment for the supplies and services including the unpaid

storage it provided, but no payment has been forthcoming.

27.       As near as can now be calculated, the Vessel and its owner(s) owe SHM the

sum of $316,905 for the supplies and services they provided as well as for other

accruing necessaries such as storage.

28.       The supplies and services (including the storage) SHM provided (and

continue to provide) to the Vessel are "necessaries" as that term is defined by 46 U.S.C.

§ 31301, et seq. and as that term is understood by the General Maritime Law.

29.       If a valid preferred ship mortgage exists against the Vessel, then SHM alleges

the mortgage is subordinate to SHM's maritime lien by reason of, among other reasons,

equity.

30.       SHM is entitled to recover the full amount of its maritime necessaries lien

($316,905) before subordinate liens, if any.




                                               6
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 7 of 14 PageID #: 7




31.        SHM is entitled to credit bid up to the full amount of its in rem judgment at a

Court ordered Marshal's sale of the Vessel.

32.        If a third-party purchases the Vessel at the Court ordered Marshal's sale,

SHM is entitled to recover the full amount of its judgment from the Vessel's sale

proceeds before lower ranking liens are paid.

33.        The continued storage of the Vessel at SHM's facility prevents SHM from

storing other vessel(s) in the space utilized by the Vessel causing it to lose revenue.

34.        All prerequisites to the maintenance of this action have been waived,

performed or complied with.

                                       COUNT ONE

      (Foreclosure of a Maritime Lien for Necessaries – In Rem Defendant Vessel)

35.        Plaintiffs adopt and reallege the allegations in all of the above paragraphs and

further state:

36.        SHM provided storage, services, utilities and supplies (collectively in this

Count referred to as "Services") to the Vessel with, upon information and belief, the full

knowledge and consent of the Vessel's owner(s) (In Personam Defendants) which

Services benefit the Vessel.

37.        Although demanded, charges in the amount of approximately $316,905 have

not been paid and additional charges continue to accrue and SHM reserves its right to

add to this amount any charges incurred up through the time of judgment.

38.        The Services SHM provided and continues to provide to the Vessel constitute

a maritime lien for necessaries under the General Maritime Law, 46 U.S.C. § 31341, et

seq., and give rise to a maritime lien in SHM's favor.




                                              7
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 8 of 14 PageID #: 8




39.        SHM hereby seeks foreclosure of its maritime lien against the Vessel and

seeks reasonable court costs as well as attorneys' fees and interest (to the extent

permitted by law), and any and all other costs relating to this foreclosure action as

allowed for pursuant to the General Maritime Law.

                                       COUNT TWO

                     (Breach of Contract – In Personam Defendants)

40.        Plaintiffs adopt and reallege the allegations in all of the above paragraphs and

further state:

41.        SHM provided storage, services, utilities and supplies (collectively in this

Count referred to as "Services") for the benefit of and with full knowledge and

acceptance of the in personam Defendants.

42.        SHM provided the Services with the understanding and agreement that the in

personam Defendants would pay SHM its usual and customary rates for such Services

and Defendants agreed to do so.

43.        At all times material hereto, SHM invoiced for the Services provided to the

Vessel.

44.        There is a history of prior performance whereby the in personam Defendants

paid the invoices SHM issued without objection or qualification.

45.        Although demanded, none of the in personam Defendants nor anyone acting

on their behalf have paid for the Services SHM provided as shown in the Statement

attached as Exhibit "B".

46.        The in personam Defendants have breached their agreement with SHM by

failing to pay for the Services.




                                             8
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 9 of 14 PageID #: 9




47.        The in personam Defendants have no legal or factual bases for failing to pay.

48.        As a direct and proximate result of this breach of the agreement, SHM has

sustained damages.

49.        SHM is entitled to receive payment in an amount to be determined at trial and

not less than $316,905 as well as payment for all of its provable damages including

interest, taxes, attorneys' fees (as allowed by the applicable law) and all other costs of

suit.

                                      COUNT THREE

                     (Unjust Enrichment – In Personam Defendants)

50.        Plaintiffs adopt and reallege the allegations in all of the above paragraphs and

further state:

51.        SHM provided storage, services, utilities and supplies (collectively in this

Count referred to as "Services") to the Vessel for the benefit of and with full knowledge

and acceptance by the in personam Defendants.

52.        The Services supplied by SHM were valuable and benefitted (and continue to

benefit) Defendants.

53.        At all times material hereto, in personam Defendants (and other persons and

entities associated with the Vessel) knew SHM was providing the Services and that

SHM expected and was entitled to payment for these Services.

54.        The in personam Defendants received the Services supplied by SHM and did

not object.

55.        To avoid unjust enrichment that would otherwise improperly inure to the

benefit of the in personam Defendants, SHM is entitled to recover the reasonable value




                                             9
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 10 of 14 PageID #: 10




 of the Services supplied by SHM, in a sum to be determined at trial and as near as can

 now be calculated is $316,905 plus interest, attorneys' fees and costs (as allowed by

 applicable law) and all other costs of suit.

         WHEREFORE, Plaintiffs pray:

         (a)   That process in due form of law, according to the rules and laws of this

 Court in causes of admiralty and maritime jurisdiction issue against the Vessel in rem,

 and that all persons claiming any right, title, or interest then be cited to appear and

 answer under oath the all and singular matters aforesaid;

         (b)   That all persons or entities having or claiming an interest therein be

 required to appear and answer the aforesaid matters;

         (c)   That Plaintiffs be decreed to have a lien upon the Vessel, in rem and that

 such lien be foreclosed in accordance with the law and thereupon that the Vessel be

 condemned and sold in payment of the amount due and all such other sums as owed,

 and that Plaintiffs be permitted to credit bid the amount of their liens at the Vessel’s

 sale;

         (d)   That this Court further award Plaintiffs the total amount due as alleged

 herein, with interest and costs, and that Plaintiffs be permitted to recover the same from

 the Vessel, in rem, along with all attorneys' fees, costs and interest (as allowed by

 applicable law) incurred by Plaintiffs;

         (e)   That this Court further award Plaintiffs judgment on its Count Two against

 the in personam Defendants for breach of contract along with attorneys' fees (as

 allowed by the applicable law), costs and interest;




                                                10
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 11 of 14 PageID #: 11




       (f)    That this Court further award Plaintiffs judgment on its Count Three

 against the in personam Defendants for unjust enrichment along with attorneys' fees (as

 allowed by the applicable law), costs and interest; and

       (g)    That the Court provide such other, further or different relief as it deems

 just and equitable under the circumstances.

                               // Signature Page Follows //




                                            11
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 12 of 14 PageID #: 12




 Dated:      Newport, Rhode Island
             April 29, 2020

                                       Respectfully submitted,

                                       NEW ENGLAND BOATWORKS, INC.

                                       SHM NEB, LLC D/B/A SAFE HARBOR
                                       NEW ENGLAND BOATWORKS

                                       By their attorneys,

                                       Fulweiler llc

                                       /s/ John K. Fulweiler
                                       ______________________
                                       John K. Fulweiler, Esq.
                                       W.B. Franklin Bakery Building
                                       40 Mary Street
                                       Newport, RI 02840
                                       Telephone: 401-667-0977
                                       E-mail: john@saltwaterlaw.com
                                       www.saltwaterlaw.com




                                      12
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 13 of 14 PageID #: 13
Case 1:20-cv-00189-MSM-PAS Document 1 Filed 04/29/20 Page 14 of 14 PageID #: 14
